Citation Nr: 0943914	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for basaloid squamous 
cell carcinoma of the tongue, to include as a result of 
exposure to herbicide agents in Korea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

As an initial matter, the Board notes that, in his notice of 
disagreement received March 2007, the Veteran raised a new 
claim of entitlement to service connection for bilateral 
hearing loss.  Additionally, he also requested to reopen 
claims of entitlement to service connection for hepatitis, 
diabetes, vertigo, tinnitus, and a psychiatric, claimed as 
major depressive disorder.  Because the RO has not yet 
adjudicated these claims, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as PTSD as the result of a 
personal assault during his active duty service; there is 
credible supporting evidence of record to support his claimed 
in-service stressor. 

2.  The Veteran did not have service in the Republic of 
Vietnam during the Vietnam War, nor did he serve along the 
Demilitarized Zone (DMZ) in Korea; Agent Orange is not 
presumed.

3.  Basaloid squamous cell carcinoma of the tongue was not 
manifest during service; associated pathology was not 
identified until 2006.  Basaloid squamous cell carcinoma of 
the tongue is unrelated to service.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, PTSD was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  

2.  Basaloid squamous cell carcinoma of the tongue was not 
incurred or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 
38 C.F.R. § 3.304(f)(4), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the Veteran's service records which may 
corroborate his account of the stressor incident.  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The Board first notes that the evidence does not show, nor 
does the Veteran report, that he engaged in combat with the 
enemy.  According to his Form DD-214, he was not awarded any 
combat medals or decorations, and his military occupation 
specialty (MOS) was listed as a construction machine 
operator.  Moreover, the service treatment records and 
service personnel records do not contain any reports of 
combat incidents in service.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his statements and testimony 
concerning the reported stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this case, the Veteran maintains that he suffers from PTSD 
due to his active duty service.  Specifically, he indicated 
that he was the victim of a personal assault by fellow 
servicemen when he was stationed in Korea.

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005). 

As the Veteran has claimed that he was sexually assaulted by 
other servicemen in a shower room when he was stationed in 
Korea, the Board will consider the provisions of 38 C.F.R. § 
3.304(f)(4), which provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
Veteran's service records to corroborate his or her account 
of the stressor incident.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

	In this case, the Veteran submitted several consistent 
statements regarding the nature of the attack.  Moreover, the 
Board acknowledges that he is competent to report his attack 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   
	
Further, service personnel records confirm that the Veteran 
served in Korea from October 1966 to November 1967.  
Moreover, with regard to his statements that his behavior and 
performance was negatively affected after the attack, the 
Board notes that he was sanctioned with Article 15 
proceedings for an unauthorized absence in June 1967, during 
his Korean deployment.  Of importance, he did not appear to 
have incurred any disciplinary actions prior to the time of 
the reported attack.  

Importantly, in an April 2006, VA treatment report, the 
Veteran was diagnosed with PTSD, in part, due to his reported 
sexual assault in service.   The Board notes that, for 
personal assault PTSD claims, an after-the-fact medical 
opinion can serve as the credible supporting evidence of the 
reported stressor.  See Patton v. West, 12 Vet. App. 272, 
280.  

Of significance, the VA examiner explained that the sexual 
assault significantly affected him and his behavior in 
service.  Specifically, the VA examiner noted that, prior to 
the attack, he was a "strike soldier," but, after the 
attack, he excessively used alcohol to cope with the trauma.  
As a result, the VA examiner concluded that his current 
diagnosis of PTSD was due to the active duty sexual assault.    

Given the circumstantial evidence of record corroborating the 
reported sexual assault, the Board finds that the in-service 
stressor identified by the Veteran has been verified as is 
necessary to establish a claim for PTSD based on a personal 
assault pursuant to 38 C.F.R. § 3.304(f).  

Further, after carefully reviewing all the evidence on file, 
the Board finds no adequate basis to reject the competent 
medical evidence and medical opinions of record that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  

While the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.  Accordingly, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports service 
connection for PTSD.  38 U.S.C.A.§ 5107(b).  The appeal is 
granted. 

Service Connection for Basaloid Squamous Cell Carcinoma of 
the Tongue

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: AL amyloidosis, chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2009).  

The term "soft-tissue sarcoma" includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma, rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma, proliferating angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma, 
malignant giant cell tumor of tendon sheath, malignant 
schwonnoma, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of the tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).  However, 
presumptive service connection does not apply to 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  Id.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As an initial matter, the Veteran indicated that he did not 
serve in Vietnam.  Accordingly, he is not entitled to the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii).  However, service connection for a disorder 
based upon herbicide exposure may still be granted when the 
evidence affirmatively demonstrates that such exposure 
occurred.  

In determining whether the Veteran may have otherwise been 
exposed to herbicides when he was stationed in Korea, the 
Department of Defense has provided an inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  In this regard, it is noted that Agent 
Orange was used along the DMZ in Korea from April 1968 to 
July 1969.

However, the Veteran's service personal records reveal that 
he was stationed in Korea from late 1966 to late 1967, prior 
to time period during which Agent Orange was used along the 
DMZ in Korea.  Further, the evidence does not show that the 
Veteran was stationed along the DMZ and his assigned unit was 
not listed as one of the units that served along the DMZ 
during the period of use of herbicides.  

While the Board does not dispute the sincerity of the 
Veteran's belief that he may have exposed to herbicides while 
stationed in Korea, the weight of the evidence does not place 
him in the vicinity of the DMZ or otherwise indicate that he 
was in Korea during the time that herbicides was used.  In 
any event, basaloid squamous cell carcinomas are not on the 
list of presumptive diseases associated with Agent Orange 
exposure.  As such, the claim for presumptive service 
connection on the basis of Agent Orange exposure must 
necessarily be denied.

However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the Veteran 
from establishing direct service connection.  In Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 

	In evaluating the Veteran's claim on a direct service-
connection basis, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to 
cancer of the tongue or any symptoms reasonably attributed 
there.  Moreover, at the time of his service separation 
examination in March 1968, "normal" findings of the mouth 
and throat were noted.  Additionally, he expressly denied any 
history of a throat trouble or of a tumor, growth, cyst, or 
cancer his March 1968 Report of Medical History.  Therefore, 
the Board finds that a chronic disorder relating to the 
tongue was not noted in service.  
	
	Next, post-service evidence does not reflect symptomatology 
associated with basaloid squamous cell carcinoma of the 
tongue for many years after service discharge.  Specifically, 
the Veteran was first diagnosed with cancer in June 2006.  
Moreover, he initially reported symptoms of a mass on the 
left side of his neck in May 2006, claiming that the mass had 
been present for three months.  Accordingly, as symptoms were 
not reported to have occurred prior to February 2006, the 
medical evidence does not reflect continuity of 
symptomatology.
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Of importance, however, the 
Veteran does not allege that he incurred tongue cancer in 
service or that he experienced continuous symptoms 
thereafter.  
	
	The Board emphasizes the multi-year gap between discharge 
from active duty service (1968) and initial reported symptoms 
related to tongue cancer in 2006 (more than a 35-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Further, when the Veteran sought to establish medical care 
for cancer in 2006, he related a three-month history of 
symptoms and did not claim that his disorder was related to 
service.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, continuity of symptomatology has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may nonetheless be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the evidence does not attribute the Veteran's 
basaloid squamous cell carcinoma of the tongue to active 
duty.    
	
Significantly, the Veteran's treating physicians have made no 
suggestion that the Veteran's basaloid squamous cell 
carcinoma of the tongue was related to service.  Importantly, 
he consistently reported a history of a left neck mass 
beginning in 2006.  With no medical etiological opinion 
relating his cancer to service, service connection is not 
warranted.  
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service, including 
exposure to herbicides in service.  While the Board notes 
that he is competent to report symptoms as they come to him 
through his senses, basaloid squamous cell carcinoma of the 
tongue is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis because it does it does not have unique and readily 
identifiable feature capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation).

In essence, the Veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  Although he asserts that his basaloid squamous 
cell carcinoma of the tongue is related to service, including 
possible exposure to the herbicides while in Korea, his 
assertions are not probative because he is not shown to have 
the training, expertise, or experience to provide the 
etiology of this disorder. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for basaloid squamous cell carcinoma of 
the tongue, the Board is unable to grant the benefits sought.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claim for service connection for 
PTSD, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With regard to the claim for service connection for basaloid 
squamous cell carcinoma of the tongue, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2006 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the August 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to his claim.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records, 
service personnel records, and VA treatment reports.  
Additionally, the Veteran submitted statements on his behalf.  

Moreover, the Board finds that a VA examination is not 
warranted in this case.  Given the absence of in-service 
evidence of chronic manifestations of a tongue disorder, the 
absence of identified symptomatology associated with tongue 
cancer for many years after separation, and no competent 
evidence of a nexus between service and the Veteran's claim, 
a remand for a VA examination would unduly delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the Veteran's claim for entitlement to service connection 
for basaloid squamous cell carcinoma of the tongue.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.

Service connection for basaloid squamous cell carcinoma of 
the tongue, to include as a result of exposure to herbicide 
agents in Korea, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


